[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs moved for Permission to File Additional Evidence in the appeal from a decision of the Bolton Planning and Zoning Commission approving a special permit to operate a telecommunication facility.
The Court is not persuaded that the additional evidence sought to be introduced is necessary or essential for the equitable disposition of the appeal (Connecticut General Statutes § 8-8).
The proffered evidence, a portion of a hearing held some five months after the hearing involved in this appeal, in connection with an application by a non-party to the original application would be evidence not considered by the Commission and which had no bearing on its decision.
It would be inappropriate for the reviewing court to consider the proffered evidence given the standard of review by the Court in such cases to determine from a review of the record whether the action of the Commission was reasonably supported by the evidence. The proffer is of evidence outside the record and it is neither necessary nor essential.
The Motion for Permission to File Additional Evidence is denied.
Klaczak, J.